DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 100 and 100a (in Paragraph 42 of the specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the 72, 108a, 118, 118a, 182, 218, 240, and 242.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In Paragraph 35, line 7, the phrase “a pin 304” should be changed to “the pin 322,” and each instance of the phrase “drive bracket” should be changed to “drive bracket member.”  
Appropriate correction is required.
Claim Objections
Claims 1-6, 9, 10, 12, and 16-21 are objected to because of the following informalities:  
In regards to claim 1, line 7, the phrase “a drive bracket” should be changed to “a drive bracket member,” and in lines 8 and 9, the phrase “a locked drive bracket position and an unlocked drive bracket position” should be changed 
In regards to claim 2, line 3, the phrase “actuation of the accessory bar” should be changed to “movement of the first accessory bar,” in line 4, the word “moves” should be changed to “switches,” and in line 5, the word “moves” should be changed to “switches.”
In regards to claim 3, line 3, the word “move” should be changed to “switches.”
In regards to claim 4, lines 1 and 3, and claim 5, lines 2 and 3, each instance of the phrase “the drive bracket” should be changed to “the drive bracket member.”
 In regards to claim 6, line 2, the phrase “the drive bracket” should be changed to “the drive bracket member” and the phrase “for manual operation of” should be changed to “for a manual operation to switch.”
In regards to claim 9, line 2, the phrase “to sense rotation of the motor” should be changed to “to sense a rotational output of the motor,” and in lines 3 and 4, the phrase “the locked state or the unlocked state” should be changed to “a locked state or an unlocked state.”
In regards to claim 10, line 2, the phrase “the locked drive bracket position” should be changed to “the locked drive bracket member position.”
In regards to claim 12, line 1, the phrase “the drive bracket” should be changed to “the drive bracket member.”
In regards to claim 16, line 1, the phrase “the drive bracket” should be changed to “the drive bracket member,” in lines 2 and 3, the phrase “the locked drive bracket position by manual operation of the lock assembly” should be changed to “the locked drive bracket member position by a manual operation to shift the lock assembly,” in lines 3 and 4, the phrase “the locked state and the unlocked state” should be changed to “a locked state and an unlocked state.”
In regards to claim 17, lines 2 and 3, each instance of the phrase “the drive bracket” should be changed to “the drive bracket member.”
In regards to claim 18, line 3, “the locked state” should be changed to “a locked state.”
In regards to claim 19, lines 1 and 2, the phrase “further comprising a lock sensor system including” should be changed to “wherein the sensing assembly includes.”
In regards to claim 20, lines 4 and 5, the phrase “the drive bracket to the locked drive bracket position” should be changed to “the drive bracket member to the locked drive bracket member position,” in line 6, the phrase “the locked state” should be changed to “a locked state,” in line 7, the phrase “the drive bracket is slidable to the unlocked drive bracket position” should be changed to “the drive bracket member is slidable to the unlocked drive bracket member position,” in lines 7 and 8, the phrase “by manual operation” should be changed to “by a manual operation” and the phrase “the unlocked state” should be changed to “an unlocked state.”
In regards to claim 21, line 5, the phrase “a drive bracket” should be changed to “a drive bracket member,” in line 7, the phrase “the drive bracket” should be changed to “the drive bracket member,” in line 8, the word “length” should be changed to “lengths” and the phrase “the drive bracket” should be changed to “the drive bracket member.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1 and 21, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “bracket” in is used by the claim to mean “a bracket-shaped movable member,” while the accepted meaning is “an overhanging member that projects from a structure (such as a wall) and 
In regards to claims 2 and 3, the claims recite that the lock assembly is “movable,” however the lock assembly includes components that are stationary, such as housing 50.  It is understood from the specification that the lock assembly is switched to its locked and unlocked states, and will be examined as such.  See claim objections above.
In regards to claim 4, there is no antecedent basis in claim 2 for the first accessory bar to “move,” as suggested by the phrase “move together.”  Claim 2 recites that the first accessory bar is actuated, not moved.  It is understood from the specification that the “actuation” of the first accessory bar is equivalent to “movement” of the first accessory bar, and will be examined as such.  The claims should use consistent terminology.  See objection to claim 2 above.
In regards to claim 6, the relationship between the “manual operation of the lock assembly,” as recited in claim 6, and the switching of the lock assembly, as recited in claim 2, is unclear from the claim language.  It is understood from the specification that the manual operation switches the lock assembly between the locked state and the unlocked state, and will be examined as such.  See claim objection above.
In regards to claim 9
Claim 9 recites the limitation "the locked state" in line 3 and the limitation “the unlocked state” in line 4.  There is insufficient antecedent basis for these limitations in the claim.  See claim objection above.
Claim 16 recites the limitation “manual operation” in line 3, the limitation "the locked state" in line 3, and the limitation “the unlocked state” in line 4.  There is insufficient antecedent basis for these limitations in the claim.  See claim objection above.
Claim 18 recites the limitation "the locked state" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
In regards to claim 19, the relationship between the “lock sensor system” of claim 19 and the sensing assembly of claim 1 is unclear from the claim language.  It is understood from the specification that the sensing assembly and the lock sensor system are equivalent, and will be examined as such.  See claim objection above.
Claim 20 recites the limitation "the locked state" in line 6, the limitation “manual operation” in lines 7 and 8, and the limitation “the unlocked state” in line 8.  There is insufficient antecedent basis for these limitations in the claim.  See claim objection above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 9-12, 14, 16, 17, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grzanka et al. (US-5537848).
In regards to claim 1, Grzanka et al. discloses a fenestration assembly comprising: a panel 19; a lock assembly 41, 32, 34, 20, 40 coupled to the panel; and an actuation system (Figure 2) coupled to the lock assembly and including a motor 60, a transmission 62, 63, 64 driven by the motor, a sensing assembly (switch 95 and control system not shown, Col. 5, lines 35 and 36), and a slide assembly (Figure 2) that includes a rack member 53 operatively coupled to the motor by the transmission and a drive bracket member 55 that is slidable by the rack member between a locked drive bracket member position (Figure 6) and an unlocked drive bracket member position (Figure 5).
In regards to claim 2, Grzanka et al. discloses a first accessory bar 99 coupled to the actuation system such that movement of the first accessory bar in a first, generally linear direction moves the lock assembly to a locked state (Figure 6) and in a second, generally linear direction moves the lock assembly to an unlocked state (Figure 5).
In regards to claim 7, Grzanka et al. discloses that the rack member includes a body (Figure 2), a first end (top end closest to location of reference character 53, Figure 2), a second end (end facing portion 96, Figure 2), and a plurality of teeth formed along the body (Figure 2).
In regards to claim 9, Grzanka et al. discloses that the sensing assembly includes a first sensing element 95 configured to sense a rotational output of the motor (senses the position of the rack member, which is indicative of a rotational output of the 
In regards to claim 10, Grzanka et al. discloses that the first sensing element is configured to sense the locked drive bracket member position (Col. 5, lines 33-37).
In regards to claim 11, Grzanka et al. discloses that the first sensing element includes a mechanical switch (Figure 8).
In regards to claim 12, Grzanka et al. discloses that the drive bracket member of the slide assembly includes a notch 57 for interacting with the mechanical switch to provide a signal for indicating whether the lock assembly is in the locked state (Col. 5, lines 33-37).
In regards to claim 14
The rejection of claim 16 below includes an alternative interpretation of claim 1 with the drive bracket member being component 99 instead of component 55, as set forth in Paragraph 21 above.
In regards to claim 16, Grzanka et al. discloses that the drive bracket member 99 is free to slide between the unlocked drive bracket member position (Figure 5) and the locked drive bracket member position (Figure 6) by a manual operation to switch the lock assembly between a locked state (Figure 6) and an unlocked state (Figure 5) when the rack member is in an intermediate rack member position located between a locked rack member position (Figure 6) and an unlocked rack member position (the unlocked rack member position shown in Figure 5, with the rack member capable of being in or moving through an intermediate rack member position or position between the locked and unlocked rack positions, when the manual operation occurs, Col. 6, line 42 – Col. 7, line 8).
In regards to claim 17, Grzanka et al. discloses that the motor drives the rack member to a locked rack member position (Figure 6), which drives the drive bracket member to the locked drive bracket member position (drives the drive bracket member since the drive bracket member 55 is attached to the rack member).
In regards to claim 19, Grzanka et al. discloses that the sensing assembly includes a sensor unit 94 configured to provide at least one of a locked/unlocked signal corresponding to a state of the lock assembly (Col. 5, lines 33-37).
In regards to claim 20, Grzanka et al. discloses that the rack member has an unlocked rack member position (Figure 5) and a locked rack member position (Figure 6), wherein the rack member drives the drive bracket member 55 to the locked drive 
In regards to claim 21, Grzanka et al. discloses a method of actuating a lock assembly 41, 32, 34, 20, 40 of a fenestration assembly including a first panel 19 having the lock assembly and an actuation system (Figure 2) coupled to the lock assembly, the method comprising: activating a motor 60 of the actuation system to drive a rack member 53 of the actuation system to push a drive bracket member 99 of the actuation system to move an accessory bar 22 coupled to the lock assembly to a locked position (Figure 3), the drive bracket member and the rack member have different length (Figure 3) to allow the drive bracket member to travel relative to the rack member (the drive bracket member is capable of moving between the positions in Figures 5-7 without the use of the rack member by manual operation of the drive bracket member, Col. 6, line 42 – Col. 7, line 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 14, 15, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US-7178839) in view of Denison et al. (US-8876172).
In regards to claim 1, Tsai discloses a fenestration assembly comprising: a panel 100; a lock assembly 6 coupled to the panel; and an actuation system (Figure 1) coupled to the lock assembly and including a transmission 3 and a slide assembly (Figure 1) that includes a rack member (portion of component 4 having toothed surface 40, Figure 1) operatively coupled to the transmission and a drive bracket member (portion of component 4’ having toothed surface 40’, Figure 1) that is slidable by the rack member (slidable by the rack member cooperating with the gears 5) between a locked drive bracket member position (Figure 4) and an unlocked drive bracket member position (Figure 3).  Tsai fails to disclose that the transmission is rotated or driven by a motor, and that the actuation system includes a sensing assembly.  Denison et al. teaches a motor 12 that drives a transmission 10, and with the device including a sensing assembly SW1, SW2, and receiver switch for sensing that a door is closed 
In regards to claim 2, Tsai discloses a first accessory bar (remainder of component 4’ not including the drive bracket member, Figure 1) coupled to the actuation system such that movement of the first accessory bar in a first, generally linear direction moves the lock assembly to a locked state (Figure 4) and in a second, generally linear direction moves the lock assembly to an unlocked state (Figure 3).
In regards to claim 3, Tsai discloses that the lock assembly includes a reversal gear 5 coupled to the first accessory bar, the reversal gear being rotatable to switch the lock assembly between the locked state and the unlocked state (Figures 3 and 4).
In regards to claim 4, Tsai discloses that the drive bracket member includes a first end portion (end portion facing component 4 in Figure 2) and a second end portion (end portion connected to the first accessory bar, Figure 1), the second end portion being coupled to the first accessory bar such that the drive bracket member and the first accessory bar move together (coupled by being part of the same component 4’).
In regards to claim 5, Tsai discloses that the rack member is shorter than the drive bracket member (see portion of Figure 2 below) and is configured to be received 

    PNG
    media_image1.png
    386
    624
    media_image1.png
    Greyscale

In regards to claim 6, Tsai discloses that the rack member is shorter than the drive bracket member to provide sufficient travel for a manual operation to switch the lock assembly between the locked state and the unlocked state (the transmission 3 capable of still being manually operated, and the lengths of the rack member and drive bracket member allowing relative movement between the two when moved between the positions in Figures 3 and 4).
In regards to claim 7, Tsai discloses that the rack member includes a body (Figure 1), a first end (end located near the second end portion of the drive bracket member in the portion of Figure 2 above), a second end (end located near the first end 
In regards to claim 8, Denison et al. teaches that the sensing assembly includes a first sensing element (switch for determining the position of the panel or door, Col. 4, lines 13-24) configured to sense and to provide indication to whether the panel is in an opened state or a closed state.
 In regards to claim 9, Denizen et al. teaches that the sensing assembly includes a first sensing element SW2 configured to sense a rotational output of the motor (senses rotation of the transmission which corresponds to the rotational output of the motor, Figures 7 and 9) and to provide an indication as to whether the lock assembly is in a locked state or an unlocked state (capable of providing an indication of the state of the lock assembly based on the rotational position of the transmission, which corresponds to the state of the lock assembly).
In regards to claim 10, Tsai in view of Denizen et al. teaches that the first sensing element is configured to sense the locked drive bracket member position (senses the position of the drive bracket member by sensing the position of the transmission).
In regards to claim 11, Tsai in view of Denizen et al. teaches that the first sensing element includes a mechanical switch (switch 102, Figure 2).
In regards to claim 14, Tsai in view of Denizen et al. teaches that the actuation system drives the rack member to an intermediate rack member position (position between Figures  and 4 of Tsai) between a locked rack member position (Figure 4 of Tsai) and an unlocked rack member position (Figure 3 of Tsai) after the sensing 
In regards to claim 15, Tsai in view of Denizen et al. teaches that the actuation system drives the rack member to an intermediate rack member position (position between Figures  and 4 of Tsai) between a locked rack member position (Figure 4 of Tsai) and an unlocked rack member position (Figure 3 of Tsai) after the sensing assembly detects that the rack member has reached the unlocked rack member position (the motor drives the rack member back to the locked rack member position in response to a valid access control signal, see Figure 7 of Denizen et al., with the rack member moving to and beyond the intermediate rack member position on its way back to the locked rack member position).
In regards to claim 17, Tsai in view of Denizen et al. teaches that the motor drives the rack member to a locked rack member position (Figure 4), which drives the drive bracket member to the locked drive bracket member position (drives the drive bracket through the cooperation of gears 5 with the rack member, Figures 3 and 4).
In regards to claim 18, Tsai in view of Denizen et al. teaches that the sensing assembly of the actuation system is configured to detect when the panel is in an open state (when the panel or door is in an open state or position, Col. 4, lines 13-24 of Denizen et al.) and to prevent operation of the lock assembly to a locked state when the panel is in the open state (see Figure 9 of Denizen et al. and Col. 4, lines 13-24, in 
In regards to claim 20, Tsai discloses that the rack member has an unlocked rack member position (Figure 3) and a locked rack member position (Figure 4), wherein the rack member drives the drive bracket member to the locked drive bracket member position when the rack member is driven to the locked rack member position to transition the lock assembly to the locked state (Figure 4), and wherein the drive bracket member is slidable to the unlocked drive bracket member position by a manual operation of the lock assembly to an unlocked state (the transmission 3 capable of still being manually operated, with the unlocked state shown in Figure 3) when the rack member is in the locked rack member position (the beginning of the movement of the drive bracket member to the unlocked drive bracket member position corresponds to the rack member being in the locked rack member position, and then both the rack member and the drive bracket member are moved out of their locked positions in Figure 4 towards their unlocked positions in Figure 3).
In regards to claim 21, Tsai discloses a method of actuating a lock assembly 6 of a fenestration assembly including a first panel 100 having the lock assembly and an actuation system (Figure 1) coupled to the lock assembly, the method comprising: activating a transmission 3 of the actuation system to drive a rack member (portion of component 4 having toothed surface 40, Figure 1) of the actuation system to push a drive bracket member (portion of component 4’ having toothed surface 40’, Figure 1) of the actuation system to move an accessory bar (remainder of component 4’ not including the drive bracket member, Figure 1) coupled to the lock assembly to a locked .  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grzanka et al. (US-5537848) in view of Caspi et al. (US-6568726).  Grzanka et al. discloses that the rack member is movable to an intermediate rack member position (movable to and past this position during movement between positions in Figures 5 and 6) between a locked rack member position (Figure 6) and an unlocked rack member position (Figure 5).  Grzanka et al. fails to disclose a second sensing element for providing an intermediate position signal when the rack member is in the intermediate rack member position.  Caspi et al. teaches a sensing element 15 that cooperates with openings 17 and provides a signal of various positions through which component 16 moves (Col. 6, lines 27-45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a second sensing element to detect the intermediate position of the rack member such that the movement .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grzanka et al. (US-5537848) in view of Sparenberg et al. (US-8494680).  Grzanka et al. discloses that the actuation system drives the rack member to an intermediate rack member position (movable to and past this position during movement between positions in Figures 5 and 6) between a locked rack member position (Figure 6) and an unlocked rack member position (Figure 5), with the rack member being driven to and past the intermediate rack member position after the rack member has reached the unlocked rack position in response actuation by a switch associated with an interior door lock button or a switch associated with key cylinder 14 (Col. 4, line 65 – Col. 5, line 5).  Grzanka et al. fails to disclose that the unlocked rack member position is detected by the sensing assembly.  Sparenberg et al. teaches a movable member 1 whose locked position is detected by sensors 8 and whose unlocked position is detected by sensors 8b.  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include sensors in the sensing assembly that detect the unlocked rack member position of the rack member of Grzanka et al. in order to monitor the positions of the rack member and ensure that the rack member is operating properly.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US-7178839) in view of Denison et al. (US-8876172) as applied to claims 1-11, 14, 15, and 17-21 above, and further in view of Grzanka et al. (US-5537848).  Tsai in view of Denizen et al. teaches the fenestration assembly as applied to claim 11 above, with the .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US-7178839) in view of Denison et al. (US-8876172) as applied to claims 1-11, 14, 15, and 17-21 above, and further in view of Sparenberg et al. (US-8494680).  Tsai discloses that the actuation system drives the rack member to an intermediate rack member position (movable to and past this position during movement between positions in Figures 3 and 4) between a locked rack member position (Figure 4) and an unlocked rack member position (Figure 3), with the rack member being driven to and past the intermediate rack member position back to the locked rack position after the rack member has reached the unlocked rack position in response to a valid access control signal, see Figure 7 of Denizen et al., with the rack member moving to and beyond the intermediate rack member position on its way back to the locked rack member position.  Tsai fails to disclose that the unlocked rack member position is detected by the sensing assembly.  Sparenberg et al. teaches a movable member 1 whose locked position is .
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        November 17, 2021